Citation Nr: 9907370	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  94-09 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to an evaluation in excess of 10 for 
tendonitis of the right elbow.

2. Entitlement to an evaluation in excess of 10 percent for 
residuals of a left shoulder injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from June 1965 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1992 rating decision from the San 
Francisco, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, granted 
service connection for tendonitis of the right elbow and 
residuals of a left shoulder injury, both with a 
noncompensable evaluation.  By rating decision in June 1998, 
the RO granted a 10 percent evaluation for tendonitis of the 
right elbow, effective in July 1991.  By rating decision in 
March 1994, the RO rated the left shoulder injury as post-
traumatic degenerative joint disease of the cervical spine 
and the left shoulder with cervical radiculopathy to 
bilateral upper extremities, with a 20 percent evaluation.  
By rating decision in June 1998, the RO provided separate 
evaluations for residuals of a left shoulder injury of 10 
percent, effective in July 1991, and for post-traumatic 
degenerative joint disease of the cervical spine with 
radiculopathy of the bilateral upper extremities of 20 
percent.  The veteran has not filed a notice of disagreement 
as to the evaluation for degenerative joint disease of the 
cervical spine; thus, that issue is not presently before the 
Board.

In May 1996, the Board remanded the veteran's claims for 
further development to include obtaining medical treatment 
records and a VA neurological and orthopedic examinations and 
for the RO to consider an award of an extraschedular 
evaluation for the claimed disorders under 38 C.F.R. § 
3.321(b)(1).  


The Board notes that, in the veteran's initial claim for VA 
benefits in August 1991, the veteran filed a claim for 
service connection for bilateral knee pain, which originated 
in June 1990.  The record contains no action by the RO on 
this claim, and it is, therefore, referred to the RO for 
further action as necessary.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran's right elbow condition is manifested by 
tendonitis and epicondylitis, with some reports of pain.  

3. The veteran's left shoulder condition is manifested by 
pain and minimal decreased range of motion.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
service-connected right elbow tendonitis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Codes 5206, 5207, 5208 
(1998).

2. The criteria for an evaluation in excess of 10 percent for 
service-connected residuals of a left shoulder injury have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5019, 
5201 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

On his report of medical history, dated in April 1991, the 
veteran reported right elbow pain, which was controlled by 
non-steroidal antiinflammatory drugs.  The veteran indicated 
that he was right handed.  A treatment record in May 1991 
indicated complaints of right elbow pain on extension, of 
three weeks duration.  The examiner noted mild tenderness and 
full range of motion with no swelling or discoloration.  An 
assessment of right elbow tendonitis was indicated.  

The veteran filed an initial claim for VA benefits for 
service connection for right index finger amputation, 
hypertension, bilateral knee pain, right elbow tendonitis, 
low back injury, bilateral hearing loss and left shoulder 
pain in August 1991.  

A VA examination was conducted in November 1991.  A history 
of pain in the left shoulder in January 1991 was indicated.  
The veteran stated that he was not having pain in the 
shoulder area currently.  The veteran noted that he began to 
notice pain in his right elbow in the latter part of 1989, 
and was started on medication in 1990.  Range of motion 
testing of the right elbow indicated 0 to 145 degrees from 
extension to flexion, and 0 to 165 degrees from pronation to 
supination.  Range of motion testing of the left shoulder 
showed 180 degrees flexion, 180 degrees abduction and 50 
degrees backward extension.  Crepitus was noted in both 
joints.  The examiner indicated diagnoses of, inter alia, 
status post left shoulder joint pain with little 
symptomatology, and status post right elbow tendonitis.  The 
examiner noted generalized muscular weakness in the upper and 
lower extremities, which was more marked in the right forearm 
and right hand.  

VA treatment records in August 1992 indicated complaints of 
right shoulder stiffness with numbness and tingling.  The 
examiner indicated that the left shoulder and good range of 
motion with mild pain and tenderness.  The examiner indicated 
assessments of right shoulder musculoskeletal pain and 
degenerative joint disease of the cervical spine with 
radiculopathy.  In December 1992, the veteran was referred to 
neurology with a history of left arm pain and paresthesia of 
two years duration, with recent progression of symptoms.  The 
veteran was treated at the VA in December 1992 with 
complaints of right arm pain and numbness of two years 
duration.  The veteran indicated that the pain began in his 
right arm, but had extended to his chest and radiated down 
the entire right arm to fingertips and was accompanied by 
feelings of numbness.  Strength on the right arm was 
difficult to assess due to the veteran's complaints of pain.  
Flexion and extension of the arm and wrist caused the 
sensation of numbness in the left arm.  An impression of 
chronic left arm pain/numbness without clear etiology was 
indicated.

A VA examination was conducted in December 1992.  The 
examiner noted no specific right elbow joint pain except for 
radiation pain from neck to hand.  The upper extremities 
revealed full range of motion of the shoulders, elbows, 
wrists and hands.  Motor strength of 5/5 in the shoulders, 
and elbows bilaterally was noted.  VA X-ray examinations in 
December 1992 revealed mild left acromioclavicular joint 
degenerative joint disease and an unremarkable 
right elbow.  No joint effusion of the right elbow was noted.  
Sensation was decreased to light touch on the right upper 
extremity distal to the elbow.  The examiner indicated 
impressions of chronic neck pain with evidence of cervical 
radiculopathy and mechanical low back pain.  

A VA treatment record in October 1993, indicated an 
impression of chronic left shoulder tendonitis.  The records 
indicated that the veteran suffered a right shoulder injury 
in June 1994, which was subsequently diagnosed as 
right shoulder bursitis, rotator cuff injury and degenerative 
joint disease.  In February 1995, the examiner indicated a 
history of chronic right shoulder pain for seven-to-eight 
years, with limited range of motion on external and internal 
rotation.  

At a hearing before the undersigned in March 1996, the 
veteran testified that he began having left shoulder problems 
in 1989 following a fall and continued to have pain in the 
shoulder joint.  Transcript, pp. 5-6.  He stated that he was 
right handed.  He indicated that the pain in his left 
shoulder was worse on some days than others and numbness in 
the left arm and fingers was also a concern.  Transcript, p. 
6. 
The veteran indicated that the pain would radiate down his 
arm and into his fingers.  Transcript, pp. 15-16.  The 
veteran stated that the arthritis in his neck and shoulders 
caused some of the numbness in his fingers.  Transcript, p. 
19.  He testified that his right arm would become tired when 
he drove long distances and he would have to adjust his 
position.  Transcript, p. 20.  He indicated that his right 
arm hurt every time he went to work, four or five days a 
week, for which he took medication.  Transcript, p. 21. 

In May 1996, the Board remanded the veteran's claims for 
further development to include obtaining medical treatment 
records and VA neurological and orthopedic examinations, and 
for the RO to consider an award of an extraschedular 
evaluation for the claimed disorders under 38 C.F.R. § 
3.321(b)(1).  The Board provided specific questions to be 
answered by the VA medical examiners.  The RO obtained 
treatment records from the VA.  VA examinations were 
conducted in May 1997 and November 1997.  In the September 
1998 supplemental statement of the case, the RO provided the 
veteran with the laws and regulations concerning an award of 
an extraschedular evaluation for the claimed disorders.  

A VA examination was conducted in May 1997.  The examiner 
indicated that he reviewed the veteran's claims file and the 
questions asked by the Board in the May 1996 remand.  The 
examiner indicated a history of right elbow pain beginning in 
1989, which had been called tendonitis.  The examiner 
indicated that the veteran had classic lateral epicondylitis.  
The veteran had pain over the right lateral epicondyle which 
increased when he gripped his hand tightly and when rotating 
his right arm.  The veteran indicated that the pain moved up 
to his right shoulder, but the examiner stated that it was 
probably the opposite.  Range of motion testing of the right 
elbow revealed 135 degrees of flexion and 0 degrees of 
extension.  The examiner noted point tenderness over the 
right lateral epicondyle.  X-ray examination showed mild 
calcification over the medial epicondyle. The examiner 
indicated a diagnosis of right lateral epicondylitis 
(tendonitis) of the right elbow.  The examiner noted that the 
veteran's right shoulder pain was due to right shoulder 
recurring bursitis with possible degenerative joint disease.  

The veteran reported that he previously had considerable pain 
in the left shoulder, but had none for two years.  The 
veteran indicated that the range of motion of his left 
shoulder was not normal.  Range of motion testing of the left 
shoulder revealed 120 degrees of abduction, 150 degrees of 
flexion, 40 degrees of extension, 10 degrees of external 
rotation and 50 degrees of internal rotation.  The examiner 
noted no tenderness on examination.  X-ray examination was 
within normal limits.  The examiner indicated a diagnosis of 
probably chronic bursitis versus degenerative joint disease 
with minimal decreased range of motion.  The examiner 
indicated that the veteran's left shoulder pain did not cause 
incoordination, but would cause slight weakened movement and 
slight fatigability.  The examiner further indicated that the 
veteran's left shoulder pain would cause localized pain in 
the left shoulder.  He noted that the veteran's degenerative 
osteoarthritis of the neck was causing the radicular symptoms 
down both his right and left arm.  

A second VA examination was conducted in November 1997.  The 
examiner reviewed the veteran's claims file prior to 
interview and examination.  The veteran reported current 
complaints of right knee and right shoulder pain.  He 
indicated that his right elbow tendonitis seemed to be under 
control and was not giving him any trouble.  The examiner 
noted no sensitivity or swelling with full range of motion 
including flexion and extension, and supination and 
pronation.  X-ray examination was unremarkable for any 
arthritic changes.  

The veteran stated that his left shoulder was no longer a 
problem following manipulation by a physician.  Left shoulder 
range of motion was complete and pain free.  The veteran 
indicated no problems and had good strength around the 
shoulder girdle area.  




II. Analysis

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records, which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, No. 96-947 
(U.S. Vet. App. January 20, 1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  
All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (1998).

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court"), in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45 
(1998).  The provisions contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.

Evaluation of Right Elbow Tendonitis

Limitation of forearm (major) flexion to 110 degrees warrants 
a noncompensable evaluation, limitation to 100 degrees - a 10 
percent evaluation, 90 degrees - 20 percent, 70 degrees - 30 
percent 55 degrees - 40 percent, and 45 degrees - 50 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5206.  Limitation of 
forearm (major) extension to 45 and 60 degrees warrants a 10 
percent evaluation, 75 degrees  - 20 percent, 90 degrees - 30 
percent, 100 degrees - 40 percent, and 110 degrees - 50 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5207.  
Limitation of forearm (major) flexion to 100 degrees and 
extension to 45 degrees warrants a 20 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5208.  

The VA examiner in November 1997 noted full range of motion 
of the right elbow.  The VA examiner in May 1997 indicated 
that the veteran suffered from classic lateral epicondylitis.  
Range of motion of 135 degrees flexion, and 0 degrees 
extension was noted.  The VA examiner in November 1991 
indicated range of motion from 0 to 145 degrees extension to 
flexion in the right elbow.  The evidence is against a 
finding that the veteran's right elbow flexion is limited to 
90 degrees or less, or that his right elbow extension is 
limited to 75 degrees or more, which would warrant an 
evaluation in excess of 10 percent at any time since the 
veteran's discharge from service.  

The Board has considered any functional loss due to pain.  
See DeLuca, 8 Vet. App. 202.  The Board notes that the 
veteran reported that his right elbow tendonitis was not 
giving him any problems at the November 1997 VA examination.  
The veteran did report pain in the right elbow at the May 
1997 VA examination.  At the March 1996 hearing the veteran 
testified that his right elbow pain radiated down his arm and 
into his fingers.  The veteran was treated in December 1992 
for right arm pain and numbness.  The VA examiner in May 1997 
noted that radicular symptoms in the right arm were due to 
degenerative osteoarthritis of the neck, and right shoulder 
pain was due to recurring bursitis with possible degenerative 
joint disease.  The veteran reported no specific right elbow 
joint pain except for radiation pain from the neck to the 
hand at the VA examination in December 1992.  
The preponderance of the evidence is against an evaluation in 
excess of 10 percent for right elbow tendonitis at any time 
since the veteran's discharge from service.  See Fenderson, 
supra.  

Evaluation of Left Shoulder Condition

Under Diagnostic Code 5201, a veteran is entitled to a 20 
percent evaluation for limitation of arm (minor) movement at 
shoulder level or midway between side and shoulder level.  A 
30 percent evaluation is indicated for limitation of range of 
motion to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  Bursitis is rated on limitation of 
motion of affected parts, as is degenerative arthritis.  When 
the limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is warranted for each major joint or 
group of minor joints affected by limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5019.  

The VA examiner in May 1997 indicated a diagnosis of chronic 
bursitis versus degenerative joint disease with minimal 
decreased range of motion.  The examiner noted range of 
motion of 150 degrees of flexion and 120 degrees of 
abduction.  The VA examiner in November 1997 indicated that 
left shoulder range of motion was complete and pain free.  
Range of motion testing in November 1991 indicated 180 
degrees flexion and 180 degrees abduction.  VA treatment 
records in August 1992 indicated good range of motion with 
mild pain and tenderness of the left shoulder.  The evidence 
is against a finding that the veteran's left shoulder 
movement is limited to shoulder level or to 25 degrees, which 
would warrant an evaluation in excess of 10 percent.  

The Board has considered any functional loss due to pain in 
the left shoulder.  See DeLuca, 8 Vet. App. 202.  The Board 
notes that on VA examination in November 1997, the veteran 
indicated that his shoulder was no longer a problem.  The 
veteran indicated at the March 1996 hearing that the pain in 
his left shoulder caused numbness in his left arm and 
fingers.  The VA examiner in May 1997 indicated that the 
veteran's shoulder pain was localized in the shoulder and 
radicular symptoms were due to degenerative osteoarthritis of 
the neck.  The examiner further noted that the veteran's left 
shoulder pain did not cause incoordination, but did cause 
slight weakened movement and slight fatigability.  Further on 
VA examination in November 1991, the veteran reported a 
history of left shoulder pain, but no pain currently.  Some 
crepitus was noted at that time.  The preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
residuals of a left shoulder injury at any time since the 
veteran's discharge from service.  See Fenderson, supra.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order for either of the veteran's claimed 
conditions.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria.  
The evidence in this case fails to show that the veteran's 
service-connected right elbow and left shoulder conditions 
causes marked interference with his employment, or that such 
has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  To the extent that his employment 
is impaired by his service-connected disabilities, the 
evaluations assigned herein under the Schedule contemplate 
such level of interference.  38 C.F.R. § 4.1 specifically 
sets out that "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as missing time from work or 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  


ORDER

Entitlement to an evaluation in excess of 10 for tendonitis 
of the right elbow is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left shoulder injury is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 
- 12 -


- 6 -


